Citation Nr: 1115774	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from July 1962 to June 1966, as well as active military service in the Army from October 1973 to October 1976, and from September 1977 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, in St. Louis, Missouri, inter alia, granted service connection and assigned an initial 10 percent disability rating for bipolar disorder (claimed as depression), effective January 24, 2004.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned in December 2004.

In a September 2005 rating decision, the RO in Chicago, Illinois, granted a higher initial rating of 30 percent for bipolar disorder, also effective from January 24, 2004.  Also in September 2005, the RO issued a contemporaneous statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2005.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Chicago, Illinois, which has certified the appeal to the Board.

The Board notes that, in his November 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board at the RO; however, in a January 2006 statement, the Veteran indicated that he no longer wanted a Board hearing before the Board.  Hence, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

Because the appeal emanated from the Veteran's disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Additionally, while the RO has assigned a higher rating for the Veteran's service- connected bipolar disability during the pendency of this appeal, as higher ratings are available, and the Veteran is presumed to be seeking the maximum available benefit, the claim for a higher initial rating was deemed to remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2008, the Board remanded the claim for higher rating for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny a rating for PTSD excess of 30 percent (as reflected in a June 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In September 2009, the Board, again, remanded the claim for higher rating to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued the denial of a rating for in excess of 30 percent (as reflected in a January 2011 SSOC), and returned the matter to the Board for further appellate consideration.

Consistent with the Veteran's and his representative's assertions, and what the RO has adjudicated, the Board has characterized the claim on appeal as encompassing consideration of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321 (2010) (cited to and discussed in the November 2011 SOC).

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing-in addition to the claim for a higher initial rating for bipolar disorder, noted above-the claim for a TDIU due to bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2010) (as reflected on the title page).

The Board's decision addressing the claim for an initial rating in excess of 30 percent for service-connected bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is set forth below.  The claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the January 24, 2004 effective date of the grant of service connection for bipolar disorder, the Veteran's psychiatric symptoms have primarily included anxiety, decreased concentration, and memory problems; these symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  At no point since January 24, 2004 has the Veteran's psychiatric disability picture been shown to be so exceptional or unusual to render the schedular criteria for rating the disability inadequate.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9432 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO/AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for PTSD/depression.  After the award of service connection for bipolar disorder, and the Veteran's disagreement with the initial rating assigned, the September 2005 SOC set forth the criteria for rating mental disorders (which, in part, suffices for Dingess/Hartman).  Moreover, an October 2009 post-rating letter provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, the RO/AMC readjudicated the claim for a higher initial rating as reflected in the January 2011 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, private treatment records, Social Security Administration (SSA) records, the reports of June 2004 and March 2009 VA examinations, and the report of a December 2009 VA opinion.  Also of record and considered in connection with this matter are various written documents provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's bipolar disorder has been assigned pursuant to Diagnostic Code 9432.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to bipolar disorder, the medical evidence reflects diagnoses of posttraumatic stress disorder (PTSD) and major depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected bipolar disorder.

On VA examination in June 2004, the Veteran complained of depression, tension, decreased concentration, decreased appetite, pessimistic attitude, and increase in irritability.  The Veteran denied current suicidal ideation.  The Veteran reported that he worked as a mechanic until 1986 when he retired because he could not handle stress.  The Veteran slept well at night with no nightmares.  He admitted being irritable.  The Veteran was on medication for his symptoms.

On mental status examination, the Veteran was alert, oriented, and casually dressed, with good hygiene.  Memory was intact to immediate, recent, and past events.  Mood was not depressed, and affect was appropriate to mood.  Concentration was intact.  Insight and judgment were good.  Thought processes were sequential.  Thought content showed no evidence of hallucinations, delusions, suicidal ideation, or homicidal ideation.  The Veteran was diagnosed with bipolar disorder with moderate stressors.  The examiner assigned a GAF score of 65.  The examiner noted that the Veteran had a long history of mental illness which began during military service.  It was so debilitating that he was unable to work.  Although the Veteran did not appear to have PTSD, he did have a "serious service[-]connected mental illness" of bipolar disorder.

Treatment records from the VA Medical Center (VAMC) reflect that in July 2004, the Veteran was diagnosed with PTSD with a GAF score of 65.  In October 2004, the Veteran complained of depression, tension, decreased concentration, decreased appetite, pessimistic attitude, and increase in irritability.  Suicidal ideation was denied.  The Veteran was doing well and sleeping well.  The Veteran was diagnosed with major depression with a GAF score of 75.  In January 2005, the Veteran was diagnosed with bipolar disorder with a GAF score of 75.  In April 2005 and July 2005, the Veteran was again described as doing well and was diagnosed with PTSD with a GAF score of 65.

In October 2005, the Veteran was diagnosed with both PTSD and bipolar disorder with a GAF score of 45.  The Veteran had nightmares with hypervigilance, anhedonia with loss of all past interest.  He reflected emotional blunting.  He was irritable and avoided others with no friends.  His symptoms had increased.  On mental status examination the Veteran was unkempt, with poor eye contact, laconic speech, and concrete thought process.  No suicidal or homicidal ideation was present.  Hallucinations and delusions were denied.  The Veteran's memory and concentration were poor.  Energy was fair, mood was anxious, and affect was sad and anxious.  Judgment and insight were poor.  Approximately one month later and later, in May 2006, the Veteran was diagnosed with PTSD with a GAF score of 65.  He was consistently described as doing well.  Later in May 2006, the Veteran was diagnosed with PTSD and assigned a GAF score of 85.  In August 2006, the Veteran was diagnosed with PTSD and assigned a GAF score of 75, and in November 2006, the Veteran was diagnosed with PTSD and assigned a GAF score of 85.  In April 2007 and June 2007, the Veteran's GAF score was 65.  In June, the Veteran reported that he was taking medication, which was helping with his sleep.  Nightmares were denied.  The Veteran denied hallucination, suicidal ideation, and homicidal ideation.  In September 2007, the Veteran was described as 85 to 90 percent improved.  

In late October to early November 2007, the Veteran was hospitalized because he was progressively forgetful and unable to take care of himself.  The Veteran was fighting with his uncle, and his uncle refused to continue to allow the Veteran live with him.  The Veteran denied nightmares, hallucinations, suicidal ideation, and homicidal ideation.  At admission, the Veteran's GAF score was 25 to 30.  The Veteran was alert, awake, oriented, cooperative, and calm.  He was dressed casually, attentive, and maintained good eye contact.  He was attentive and not easily distractible.  Speech was slow, nonspontaneous, lacking meaningful content, and repetitive.  The Veteran had loose associations.  Affect was indifferent and restricted in range.  The Veteran had a delayed recall.  Insight and judgment were poor.

One day after admission, the Veteran was somewhat disheveled, pleasant, and cooperative.  Speech was within normal limits.  Mood was somewhat depressed.  Affect was generally euthymic, reactive, appropriate, and judgment impaired.  Memory appeared impaired.  The Veteran was diagnosed with bipolar disorder, PTSD by history, and rule out cognitive disorder.  A GAF score of 40 was assigned.

At discharge in early November 2007, the Veteran's diagnoses included depressive disorder, not otherwise specified, rule out bipolar disorder, not otherwise specified, PTSD by history, rule out cognitive disorder, not otherwise specified, with a GAF score of 55.  At that time, the Veteran was arguing with his uncle and feeling more paranoid and depressed.  His mood was described as a lot better as of November 2007.  As of November 2007, the Veteran had been placed on a 12-month renewable contract with a VA nursing home.  In December 2007, the Veteran's GAF score was 70.

In February 2008, the Veteran reported that he continued to do well.  His mood was good.  Sleep was baseline, and the Veteran got about 10 hours per day.  His appetite, energy level, and concentration were all good.  The Veteran denied crying spells.  He denied active/passive suicidal ideation, plan, or intent, as well as homicidal ideation.  The Veteran denied any depressed mood or manic-type mood.  He denied racing thoughts, increased energy, or decreased need for sleep.  The Veteran related that his nightmares and flashbacks had been decreased back to his baseline.  He denied any exaggerated startle response, and admitted to some slight ongoing dislike of people being hind him.  He denied hallucinations and paranoid or grandiose delusions.  The Veteran diagnosed with bipolar disorder and PTSD, with a history of psychosis, not otherwise specified, most likely secondary to medication.  A GAF score of 65 was assigned.  Similar findings were made in May 2008, and the Veteran, again, was assigned a GAF score of 65.  The Veteran related that his mood was good, and he denied any depression, expansive mood, or mood liability.  The Veteran was diagnosed with bipolar disorder, and rule out for schizoaffective disorder.  It was also noted that the Veteran had a questionable PTSD by history diagnosis as well as a history of psychosis not otherwise specified, most likely secondary to medications.

On March 2009 VA examination, the examining psychologist found that over the years, the Veteran had a variety of diagnoses made by VA psychiatrists, including PTSD, depression, and bipolar disorder.  The examiner noted that the Veteran had enjoyed a significant period of stabilization at the nursing home.  On examination, the Veteran endorsed only infrequent symptoms, currently to a very mild and stable severity, with a duration that could last up to the whole day, with remissions of up to two to three days, which included some capacity for adjustment during those periods of time.  The Veteran did enjoy going to a local restaurant every morning where he socialized.  The Veteran described that he stopped working in 1985, and considered himself retired.  He did complained of a "little bit of paranoia."  He reported rage and anger.  His last manic episode was in the 1990's.  The Veteran did not know when he was last depressed.  Overall, the Veteran described a history of bipolar disorder that had been well managed with medications, resulting in very mild and stable symptoms.

On mental status examination, the Veteran demonstrated no impairment of thought process or communications as well as delusions or hallucinations during the interview.  His behavior was appropriate.  The Veteran denied any suicidal or homicidal thoughts, and he endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He endorsed some short term memory problems, but denied obsessive or ritualistic behaviors and panic attacks.  The rate and flow of the Veteran's speech were within normal limits.  The Veteran denied symptoms of depression.  He endorsed some anxiety about his brother.  He denied any recent impaired impulse control.  The Veteran slept about five hours per night with naps during the day, with adequate energy.  The Veteran was social and friendly.  The Veteran was diagnosed with bipolar disorder, not otherwise specified, chronic, currently stable with mild symptoms.  The examiner assigned a GAF score of 65.

The examiner noted that the Veteran endorsed only mild problems.  He did not demonstrate depressed mood or notable anxiety.  He denied panic attacks.  His sleep appeared adequate.  He did not demonstrate impaired judgment, speech, impulse control, or thought processes.  His personal hygiene and appearance were within normal limits.  He denied suicidal ideation, delusions, and hallucinations.  The severity of the Veteran's bipolar disorder was considered by the examiner to be of mild and stable severity.  Since the January 24, 2004 effective date for the grant of service connection for bipolar disorder, the examiner found that although the Veteran's bipolar disorder had waxed and waned over the past five years, in general, it remained mild and of stable severity, given effective medication management.  The examiner found that the Veteran's bipolar symptoms were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's bipolar disorder required continuous medication.  The Veteran was unclear about how bipolar disorder would affect him in a typical work setting.  The Veteran did have a history of depressive and manic episodes, but these symptoms had been well managed with medications for some time.  The examiner opined that the Veteran's bipolar disorder was fairly well managed at this point, resulting in only mild symptoms and posing only mild vocational limitations.

In December 2009, the examiner prepared an addendum opinion after reviewing newly-obtained Social Security Administration records.  After review of the additional records, the examiner found that his opinion regarding the severity of the Veteran's bipolar disorder and its impact on employability had not changed.

Considering the evidence in light of the above, the Board finds that the preponderance of the evidence reflects that, since the January 24, 2004 effective date of the grant of service connection, the criteria for an initial rating in excess of 30 percent have not been met.

As indicated above, the Veteran's psychiatric symptoms have been manifested, primarily, by complaints of anxiety, decreased concentration, and memory problems.  As noted by VA examiners, the Veteran's symptoms were mainly described as mild.  Panic attacks, suicidal ideation, and homicidal/violent thoughts and actions have consistently been denied.

The record reflects that, since the January 24, 2004 effective date of service connection, the Veteran's bipolar disorder symptomatology has waxed and waned in severity.  However, his bipolar disorder has remained mild and controlled on medication.  The Veteran has not presented any obsessive, compulsive, or ritualistic behaviors on examination.  Violent outbursts, panic attacks, and suicidal and homicidal ideation have been denied.  At the Veteran's most recent VA examination, the severity of the Veteran's bipolar disorder was considered by the examiner to be of mild and stable severity.  Since the January 24, 2004 effective date for the grant of service connection for bipolar disorder, the examiner found that although the Veteran's bipolar disorder had waxed and waned over the past five years, in general, it remained mild and of stable severity, given effective medication management.  The examiner also opined that the Veteran's bipolar disorder was fairly well managed, resulting in only mild symptoms and posing only mild vocational limitations.

Collectively, the aforementioned medical evidence reflects that, the Veteran's symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.

At no point has the Veteran's bipolar disorder met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence does not show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired abstract thinking; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are characteristic of the 50 percent rating.

While the Veteran's was hospitalized for less than two weeks in October and November 2007 with severe psychological symptoms, the Board finds that this brief increase in severity, alone, does not warrant an increase in disability rating or a staged rating.  38 C.F.R. § 4.126 (2010) indicates that when evaluating a mental disorder, the rating agency shall consider, inter alia, the frequency, severity, and durations of psychiatric symptoms.  Although the Veteran suffered an increase in psychological symptoms, which resulted in a 12-day hospitalization, the duration of such an incident was extremely short.  In fact, by discharge, the Veteran's mood was much better, and his GAF score was 55.  Thus, the Board finds that the 12-day period does not represent a period of increased severity of sufficient duration that would warrant a higher rating or staged rating.

The Board also finds that none of the assigned GAF scores, alone, provides a basis for assignment of any higher rating for the Veteran's service-connected bipolar disorder.  The assigned GAF scores of record are 25-30 (in October 2007), 45 (in October 2005 and October 2007), 55 (in November 2007), 65 (in June 2004, July 2004, April 2005, July 2005, May 2006, April 2007, June 2007, February 2008, May 2008, and March 2009), 70 (in December 2007), 75 (in October 2004, January 2005, and August 2006), and 85 (in May 2006 and November 2006).

Under the DSM-IV, GAF scores from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores of 71 to 80 indicate that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  Scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Id.

The Veteran's numerous GAF scores of 65, 70, 75, and 85 clearly reflect even less impairment than that contemplated in the current 30 percent rating; as such, they clearly provide no basis for an even higher rating.  The GAF score of 55 appears consistent with the overall level of impairment for the currently-assigned 30 percent rating.  While the lowest GAF scores of 25-30 and 45 suggest more significant impairment than what is contemplated in the initial 30 percent rating assigned, the Board notes-as previously discussed-that these scores represented very brief periods of increased severity of symptomatology that do not warrant an increased rating, as they are not indicative of the Veteran's overall disability or represent a time period long enough to warrant a staged rating.

In determining that the criteria for a 50 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for bipolar disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's bipolar disorder, to include the findings of the VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board, however, has fully considered the statements from the Veteran regarding his symptomatology in assigning a higher rating.  As indicated above, the persuasive evidence indicates that the Veteran's bipolar symptomatology is consistent with the assigned 30 percent initial rating.

Under the circumstances of this case, the Board finds that, since the effective date of the grant of service connection, the Veteran's bipolar disorder symptomatology has not met the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's January 24, 2004 effective date of the grant of service connection, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the January 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On these facts, there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for bipolar disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for bipolar disorder, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU due to service-connected bipolar disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's lone service-connected disability is bipolar disorder, for which a 30 percent rating has been assigned.  Consequently, the percentage requirement of 4.16(a) has not been met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

In the Veteran's December 2004 NOD, he appeared to raise a claim for a TDIU.  The Veteran noted that he believed he should have a higher rating, as his bipolar disorder did not allow him to work.  In June 2004, the VA psychologist opined that the Veteran's bipolar disorder was so debilitating that he was unable to work.  However, the March 2009 VA examiner opined that the Veteran was mildly occupationally impaired.

Given the Veteran's request for a total rating, and medical opinion indicating that the Veteran may be unemployable due to bipolar disorder, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for bipolar disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VAMC in Hines, Illinois, dated through June 3, 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since June 3, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for further examination of the Veteran, if deemed warranted) prior to adjudicating the claim for a TDIU, to include pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected bipolar disorder.

2.  The RO should obtain from the Hines VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 3, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra- schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if deemed warranted), the RO should adjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


